DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/973,705 filed on 12/9/2020 is presented for examination by the Examiner. Claims 1-4 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as 372 of PCT/RU 2020/050143 filed on 7/2/2020, and foreign priority under 35 U.S.C. 119(a)-(d) as the certified copy filed in parent Application No. RUSSIAN FEDERATION 2019120791 filed on 7/4/2019.

Drawings
The Applicant's drawings filed on 12/9/2020 and 12/30/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 12/9/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Abstract Objection
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. Correction is respectfully required. See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities:
	As per claim 1:
	the phrase “The computer-assisted system”, recited in line 1, should be written as “A computer-assisted system”;
	the limitation “receives from connectors the transformed data from the different sources within the specified time period and saves them into total sample” should be written as “receives from connectors the transformed data from different sources within [[the]]a specified time period and saves them into total sample”;
	the phrase “the database” should be written as “[[the]]a database”;
	the phrase “the specified schedule” should be written as “[[the]]a specified schedule”;
	the phrase “the notification aggregation module” should be written as “[[the]]an notification aggregation module”;
	the phrase “web application module” should be written as “a web application module”;
	the phrase “integration connector module” should be written as “an integration connector module”;
	the phrase “machine learning module” should be written as “a machine learning module”; and
	the limitation “machine learning module uses the learned model parameters…” should be written as “the machine learning module uses the learned model parameters…”.

	As per claims 2-4:
	the phrase “The system of claim 1” should be written as “The computer-assisted system of claim 1”; and
	the phrase “characterized in that” should be written as “further comprising”.
	Appropriate corrections are respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	
	As per claim 1 which is system claim. However, it is noted that the use of the term “system” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware (i.e., one or more processors) required for the claims to fall within the statutory category of a system.
	According to MPEP 2106, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101. As such, claims 2-4 are rejected as incorporating the deficiencies of claim 1 upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.
	
	As per claim 1, the claim recites “configure advanced monitoring options, browse through event history and monitoring reports, and also visualize the detected data deviations” which renders the claim indefinite. The claim and the specification provide no guidance as to how the “configure advanced monitoring options”, “browse through event history and monitoring reports”, and “visualize the detected data deviations” are to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	As per claim 1, the claim recites “evaluate quality of data obtained in real time” which renders the claim indefinite because it is unclear as how the step of “evaluate quality of data” is to be accomplished; and how the “quality of data” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claim 1, the claim recites the limitation “after completion of learning the learned model parameters are saved in the database” which renders the claim indefinite as how “the learned model parameters” are to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	As per claim 1, the claim recites the limitation “the machine learning module is continuously relearned with new corrected data” which renders the claim indefinite as how/when the “new corrected data” is to be recognized and/or identified as such. How/when the “data” is to be corrected? There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claim 1, the claim recites the limitation “if the current model improperly recognizes dependencies in new data, the module is fully relearned” which renders the claim indefinite as how/when “the current model” and “the model” are to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	As per claims 2 and 4, the claims recite the phrase “could be” which signifies system ability instead of “functional requirement.” There is no indication that limitation(s) following the term “can or could” is/are necessarily a required part of the claimed invention. Appropriate correction is required.
	
	As per claim 2, the claim recites “different data sources” which renders the claim indefinite because it is unclear as whether the “different data sources” is referred to as the “different sources” recited in claim 1. Clarification and/or correction is respectfully required.
	
	As per claim 3, the claim recites “machine learning algorithm” which renders the claim indefinite because it is unclear as how the “machine learning algorithm” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claim 4, the claim recites “information channels” which renders the claim indefinite because it is unclear as how the “information channels” are to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (US No. 2019/0121333 A1).
	
	As per claim 1, Cella et al. discloses The computer-assisted system of automatic quality monitoring of data obtained from different sources in real time is claimed, as (see e.g., Abstract, and ¶¶ 1238, 1242 and 1605) comprising:
	web application module, configured to add new monitoring sources to the system, configure advanced monitoring options, browse through event history and monitoring reports, and also visualize the detected data deviations; as (see e.g., ¶¶ 0035, 0057, 0311, 0317, 0332 – 0334, 0412 – 0414, 0430, 1845 and 1985).
	integration connector module, configured to connect the system to different sources for obtaining data, and configured to transform these data into common internal format for further uniform processing; as (see e.g., ¶¶ 0386 – 0388, 1229 and 1640).
	machine learning module, which is self-learning to evaluate quality of data obtained in real time, as (see e.g., ¶¶ 0201, 0972, 0978, 0983, 1364 and 1365) during which:
		receives from connectors the transformed data from different sources within the specified time period and saves them into total sample; as (see e.g., ¶ 0201).
		starts initialization of the saved sample monitoring by defining data change scales, while statistics are calculated for each sample indicator in accordance with a specific scale, and algorithm for check initialization is started for each indicator based on the calculated statistics; as (see e.g., ¶¶ 0211, 0244, 0307, 0355, 0357, 0445, 0877, 0914, 0972 and 1055).
		after completion of learning the learned model parameters are saved in the database; as (see e.g., ¶¶ 0201, 0505, 0589, 1988 and 1989).
	machine learning module uses the learned model parameters for subsequent monitoring new data received according to the specified schedule, while, the machine learning module is continuously relearned with new corrected data, as (see e.g., ¶¶ 0601, 0602, 0916 and 0947) if the current model improperly recognizes dependencies in new data, the module is fully relearned; as (the Examiner interprets as this feature is not happened because the "IF" statement implies an option of selection to not happen and/or consider).
	if some deviations are detected after monitoring of new data received, the notification aggregation module composes a text with errors; as (the Examiner interprets as this feature is not happened because the "IF" statement implies an option of selection to not happen and/or consider).
	information channel integration module sends the text with errors to corresponding users, as (see e.g., ¶ 0414).

	As per claim 4, Cella et al. discloses The system of claim 1, characterized in that information channels could be: SMS channel, email, Jira, Trello, Telegram channel, as (see e.g., ¶¶ 0414 and 1845).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., and further in view of Achin et al. (US No. 2016/0335550 A1).
	
	As per claim 2, Achin et al. discloses The system of claim 1, characterized in that there could be different data sources: Oracle Database, Hive, Kafka, PostgreSQL, Terradata, Prometheus, which is not explicitly disclosed by Cella et al., as (Achin et al., see e.g., ¶ 0249).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the techniques for predictive data analytics as taught by Achin et al. into the data collection system teaching of Cella et al. with a reasonable expectation of success. The motivation for incorporating the predictive data analytics in system of Achin et al. into the data collection system technique of Cella et al. would be to include data in different storages in predictive data analytics.
	
	As per claim 3, Achin et al. discloses The system of claim 1, characterized in that machine learning algorithm is implemented in Python, which is not explicitly disclosed by Cella et al., as (Achin et al., see e.g., ¶ 0273).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the techniques for predictive data analytics as taught by Achin et al. into the data collection system teaching of Cella et al. with a reasonable expectation of success. The motivation for incorporating the predictive data analytics in system of Achin et al. into the data collection system technique of Cella et al. would be to apply different machine learnings in predictive data analytics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/26/2022